Appeal Reinstated, Motions Granted, Portion of Record Stricken, and Order
filed March 21, 2019




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00974-CV
                                     ____________

               COOPER INDUSTRIES, LLC, ET AL, Appellants

                                           V.

PEPSI-COLA METROPOLITAN BOTTLING CO., INC., ET AL, Appellees


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-77606

                                       ORDER

      We abated this appeal on March 5, 2019, because the reporter’s record had
not been filed. We directed the trial court to conduct a hearing to determine the
reason for the court reporter’s failure to file the record. We stated that if the court
reporter filed the reporter’s record before the date set for the hearing, the trial court
need not conduct the hearing and the appeal would be reinstated. The reporter’s
record has now been filed. Therefore, we REINSTATE the appeal.

      The remainder of this order addresses three motions:
      1. Motion to Correct Inaccuracy in Reporter’s Record by Agreement, filed
         March 13, 2019;

      2. Unopposed Motion for Leave to Submit Hard Drive, filed March 13, 2019;
         and

      3. Joint Emergency Motion to Strike the Third Supplemental Clerk’s Record
         to Remove Confidential Document, filed March 18, 2019.

      The first two motions concern a hard drive containing voluminous portions of
the record. The hard drive should have been attached as an exhibit to the reporter’s
record, but the court reporter mistakenly attached a photograph of the hard drive as
an exhibit instead. The parties ask in the first motion that they be allowed to correct
the inaccuracy in the record by agreement under Texas Rule of Appellate Procedure
34.6(e)(1) by submitting the hard drive. Their second motion asks that this court
accept the hard drive itself instead of requiring the parties to upload voluminous
material through the court’s e-filing portal.

      The third motion alleges a document subject to a permanent sealing order
should have been filed under seal and made available only to the parties, but it was
inadvertently included in the public portion of the clerk’s record. The motion states
arrangements are being made for the district clerk to refile the confidential document
under seal.

      We GRANT each motion. The clerk of this court is directed to STRIKE the
3rd Supplemental Clerk’s Record.

                                   PER CURIAM




                                           2